Citation Nr: 1741678	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for residuals of a head and face injury, including lacerations to the chin and scalp.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for neck and back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran wrote in his March 2016 Notice of Disagreement that in 1987 he was treated at Osteopathic Hospital in Kansas City, Missouri due to head and neck pain.  These records have not been obtained or requested.  The duty to assist requires that VA assist the Veteran in obtaining these treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Furthermore, the Veteran must be notified if the AOJ is unable to obtain any records for which he submits the necessary authorization.  38 C.F.R. § 3.159(e) (2016).

VA treatment records to December 2015 have also been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from December 2015 to the present while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from December 2015 to the present.

2.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include those from Osteopathic Hospital in Kansas City, Missouri, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, the AOJ should review the record and conduct any additionally indicated development, to include providing a contemporaneous VA examination if necessary to decide the claim.










	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


